DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I invention and cyclic oligopeptide as the species in the reply filed on 12-20-2021 is acknowledged.
	Claims included in the prosecution are 1, 4, 9, 11, 19, 22, 24, 30, 44, 60, 62-63, 66, 77-79, 83-84, 189 and 191. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 4, 11, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (Journal of Microencapsulation vol. 31 (6), pp. 542-550, 2014).
Patel teaches nanoparticles formed by hydrophobic ion pairing of antibodies using three sulfated ion pairing agents’ taurocholic acid, dextran sulphate and sodium dodecyl sulphate (Abstract and the entire article)..
2.	Claims 1, 4, 9, 11, 19, 24 are  rejected under 35 U.S.C. 102(a)(1) as being Claims 1, 4, 11, 19 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al  (Eur. J. Pharm. Sci., May 2017).
Tang teaches polylactic acid nanoparticles encapsulating collistin-hydrophobic ion pairing complex (Abstract and whole article)
3.	Claims 1, 4, 11, 19, 24 are  rejected under 35 U.S.C. 102(a)(1) as being Claims 1, 4, 11, 19 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 2017/0151339).
White teaches polymeric nanoparticle containing a hydrophilic active agent made lipophilic by hydrophobic ion pairing. The polymers taught are PEG and PLA-PEG. The sustained release particles taught include liposomes (Abstract, 0311, 0314, 0327, 0328, 0703, 0711-0712
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/08599.
WO teaches hydrophobic ion-pairing (HIP)  complex formed by using sodium dodecyl sulfate with polypeptides, proteins and other molecules; According to WO the complexation process can be controlled to yield in particles of a desired specific size and can be encapsulated in hydrophobic polymers or lipid vesicles (Abstract, pages 5, 8, 11, 13, 14, 17, 18, Examples and claims).
. 
5.	Claims 1, 4, 9, 11,19  and 60 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/08599 in combination with Cassidy (US 2006/0040831).
	The teachings of WO have been discussed above. What is lacking in WO is the use of dodecylbenzene sulfonic acid as the hydrophobic ion as the HIP complexing agent.
	Cassidy teaches that conjugates of ion pair can be formed using dodecylbenzene sulfonic acid, sulfonate salts and dodecyl sulfate (Abstract and 0021).
	It would have been obvious to use either dodecylbenzene sulfonic acid or dodecyl sulfate as the ion pairing agents in the teachings of WO since Cassidy teaches that either can be used for ion pairing.
6.	Claims 1, 4, 9, 11, 19, 22, 24, 30, 44, 60, 62-63, 66, 77-79, 83-84, 189 and 191 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/08599. In view of Mack (US 2009/0155326)2015/0086618 by itself or in further combination with Onyuksel (US 2015/0086618).

WO teaches HIP complexes of proteins, polypeptides and other molecules. HIP does not teach cyclic peptide, polymyxin B.
Mack discloses that Hydrophobic ion pairing of drugs is used to slow drug release from polymeric microspheres. In hydrophobic ion pairing, the water soluble charged drug with a hydrophobic compound of opposite charge. The delivery vehicles could be liposomes. One of the compounds which could be used in HIP formation taught by Mack is polymyxin B (Abstract, 0011, 0093, 0136, 0142, 0144, 0146-0147, 0148, 0232 and claims).
Onyuksel discloses liposome formulations containing PEG-DSPE and polymyxin B. The liposome formulations contain dodecyl sulfate (Abstract, 0006, 0031, 0056, 0117). Although Onyuksel does not specifically state that polymyxin B forms a HIP complex with dodecyl sulfate since Mack teaches such a complex formation.
The use of polymyxin B as the water soluble drug in the formation of HIP complex would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Mack teaches that water soluble drugs such as polymyxin B with a charge can form HIP complexes with hydrophobic compounds with opposite charge and polymeric spheres and liposomes can be delivery vehicles. One of ordinary skill in the art would be motivated to use polymeric spheres or liposomes containing . 
7.	Claims 1, 4, 9, 11, 19, 22, 24, 30, 44, 60, 62-63, 66, 77-79, 83-84, 189 and 191 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/08599. In view of Mack (US 2009/0155326). by itself or in further combination with Onyuksel (US 2015/0086618) as set forth above, further in view of  WO 2017089942 and Ensign (US 2016/0317459. 
The teachings of WO 94, Mack and Onyuksel have been discussed above..
WO 94, Mack and Onyuksel do not teach the encapsulation of polymyxin B and the hydrophobic acid complexes in nanoparticle made of diblock polymers.
WO teaches the encapsulation of  polymyxin B in combination with a hydrophobic unsaturated acid such as pamoic acid, oleic acid or sulfonic acid as HIP complex in diblock polymers, PLA-PEG, PLGA-PEG copolymers, WO does not teach polycapronolactone-PEG copolymer (Abstract, pages 2, 4, 5, 6, 27, 28, 39, claim 4, 9). 
Ensign teaches the delivery of a variety of active agents using nanoparticles made of polymers. The composition contains phospholipids and oleic acid. According to Ensign the copolymers which could be used include PLA-PEG, PLGA-PEG or polycapronolactone-PEG (Abstract, 0016, 0045, 0056, 0058, 0063 and 0231).
It would have been obvious to one of ordinary skill in the art to use hydrophobic acids such as oleic acid or pamoic acid in HIP complex formation of polymyxin B and .
8.	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over WO 94/08599. In view of Mack (US 2009/0155326). by itself or in further combination with Onyuksel (US 2015/0086618) as set forth above, further in view of Brem (US 2012/0121510).
The teachings of WO 94, Mack and Onyuksel have been discussed above..
WO 94, Mack and Onyuksel do not teach the encapsulation of the HIP complex in cellulose polymer, hydroxypropyl methylcellulose acetate succinate.
Brem teaches that hydroxypropyl methylcellulose acetate succinate is an enteric polymer and the nanoparticles of this polymer are biodegradable, gradually hydrolyzable, and gradually water-soluble. 
Coating of the HIP complex using hydroxypropyl methylcellulose acetate succinate would have been obvious to one of ordinary skill in the art, if the intent is to release the drug in the digestive system since this polymer is an enteric polymer having advantages taught by Brem.
US 2011/0022129 (see 0111) and US 2010/0203149 (see 0041 and 0054) which teach PCL-PEG nanoparticles are cited as interest. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612